Exhibit 10.4


SIXTH AMENDMENT TO EMPLOYMENT AGREEMENT


This SIXTH AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made as of the
3rd day of August 2018, between Telisa Webb Schelin (the “Executive”) and TIER
REIT, Inc. (formerly known as Behringer Harvard REIT I, Inc.), a Maryland
corporation (the “Company”), and Tier Operating Partnership LP (formerly known
as Behringer Harvard Operating Partnership I LP), a Texas limited partnership
(the “Operating Partnership” and together with the Company, the “Employers”).


WHEREAS, the Executive and the Employers entered into that certain Employment
Agreement, dated September 1, 2012, as amended (the “Agreement”), pursuant to
which the Executive is currently employed by the Employers; and


WHEREAS, the Executive and the Employers mutually desire to amend the Term of
the Agreement.


NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:


1.Recitals. The recitals contained in this Amendment are hereby incorporated
into, and made an integral part of, this Amendment. All defined terms used
herein that are not otherwise defined shall have the same meaning ascribed to
them in the Agreement.    


2.Term of Agreement. Section 1(a) of the Agreement is hereby amended and
restated as follows:


“(a) Term. The Employers hereby employ the Executive, and the Executive hereby
accepts such employment for an initial term commencing as of September 1, 2012
(the “Commencement Date”) and continuing until August 3, 2021 (the “Initial
Term”), unless sooner terminated in accordance with the provisions of Section 3;
with such employment to automatically continue following the Initial Term for an
additional one-year period in accordance with the terms of this Agreement
(subject to termination as aforesaid) unless either party notifies the other
party in writing of its intention not to renew this Agreement at least 60 days
prior to the expiration of the Initial Term (the Initial Term, together with any
such extension of employment hereunder, shall hereinafter be referred to as the
“Term”).”


3.Position and Duties. Section 1(b) of the Agreement is hereby amended and
restated as follows:


“(b) Position and Duties. During the Term, the Executive shall serve as Chief
Legal Officer, Executive Vice President and Secretary and shall have supervision
and control over and responsibility for the day-to-day business and affairs of
the Employers and shall have such other powers and duties as may from time to
time be prescribed by the Board of Directors of the Company (the “Board”), the
Chief Executive Officer (the “CEO”), or other authorized executive. The
Executive shall devote her full working time and efforts to the business and
affairs of the Employers and their subsidiaries. Notwithstanding the foregoing,
the Executive may serve on other boards of directors, with the approval of the
Board, or engage in religious, charitable or other community activities as long
as such services and activities are disclosed to the Board and do not materially
interfere with the Executive’s performance of her duties to the Employers as
provided in this Agreement.”
  
4.Definition of “Incentive Compensation”. The definition of “Incentive
Compensation” in Section 4(c)(i) of the Agreement is hereby amended and restated
as follows:


“(i) ….For purposes of this Agreement, “Incentive Compensation” shall mean the
greater of (C) the Executive’s target annual cash incentive compensation
determined in Section 2(b) or (D) the average of the annual cash incentive
compensation under Section 2(b) earned by the executive with respect to the
three completed years prior to the Date of Termination.







--------------------------------------------------------------------------------




a.    Binding Effect of Amendment. This Amendment shall be binding on all
successors and permitted assigns of the parties hereof.


b.    Severability. The enforceability or invalidity of any provision of this
Amendment shall not affect the enforceability or validity of any other
provision.


c.    Headings. The headings have been inserted solely as a matter of
convenience to the parties and shall not affect the construction or meaning
thereof.


d.    Ratification. The Executive and the Employers hereby ratify and confirm
their respective obligations under the Agreement, as modified by this Amendment.
If any inconsistency exists or arises between the terms of the Agreement and the
terms of this Amendment, the terms of this Amendment shall prevail.


    IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.


TIER REIT, INC.
/s/ Scott W. Fordham    
By:    Scott W. Fordham
Its:
Chief Executive Officer

TIER OPERATING PARTNERSHIP LP
/s/ Scott W. Fordham    


By:    Scott W. Fordham
Its:
Chief Executive Officer

EXECUTIVE:
/s/ Telisa Webb Schelin     
Telisa Webb Schelin


2

